UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

WILLIAM P. CUNNANE,
Plaintiff-Appellant,

v.                                                                    No. 96-2831

UNITED TRANSPORTATION UNION,
Defendant-Appellee.

Appeal from the United States District Court for the
Eastern District of Virginia, at Richmond.
James R. Spencer, District Judge.
(CA-96-320)

Submitted: December 2, 1997

Decided: December 24, 1997

Before MURNAGHAN, NIEMEYER, and MOTZ,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Robert P. Geary, Richmond, Virginia, for Appellant. Joseph Guer-
rieri, Jr., Jeffrey A. Bartos, Amybeth Garcia-Bokor, GUERRIERI,
EDMOND & CLAYMAN, Washington, D.C., for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

William P. Cunnane appeals from the district court's order granting
summary judgment for the United Transportation Union ("UTU") in
Cunnane's action for injunctive relief against the union. We find that
Cunnane lacked standing to bring this action; consequently, we
affirm.

Cunnane is the chairman of a general committee of the UTU repre-
senting employees at the CSX Transportation ("CSX") Greater Rich-
mond Terminal who formerly were employees of the Richmond,
Fredericksburg and Petersburg Railroad ("RF&P"). Two other UTU
general committees represent respectively employees at the CSX
Greater Richmond Terminal who formerly were employees of the
Seaboard Coast Line Railroad Company ("SCL") and the Chesapeake
and Ohio Railway Company ("C&O"). In 1993, the UTU Interna-
tional President resolved a dispute concerning the seniority rights of
former RF&P and SCL employees at the Hermitage Yard. The presi-
dent's decision, characterized by Cunnane as "a single UTU position,"
stated that any employee with dual seniority rights on both the SCL
and RF&P rosters due to an earlier consolidation agreement would be
compelled to exercise his or her highest seniority under either roster.
Cunnane sued the union for injunctive relief, claiming that a particu-
lar union vice president failed to implement this decision as directed
by the union president. Cunnane concedes that no employees with
dual rights were within the jurisdiction of his committee.

Before a federal court will hear a claim, there must be a case or
controversy. See Preiser v. Newkirk, 422 U.S. 395, 401 (1975). For
a plaintiff to have standing, he must have suffered an actual injury as
a result of the defendant's conduct. See Motor Coach Indus., Inc. v.
Dole, 725 F.2d 958, 963 (4th Cir. 1984). Allegations of merely specu-
lative injury are insufficient to establish standing; claiming that there
are circumstances under which a plaintiff could be affected is not suf-
ficient to establish standing. See United States v. Students Challeng-
ing Regulatory Agency Procedures (SCRAP), 412 U.S. 669, 688-89
(1973).

                     2
Cunnane seeks an order requiring the UTU vice president to imple-
ment the single position established by the UTU president's decision.
The district court correctly found that Cunnane lacked standing to
bring this action because the president's decision affected only those
CSX employees with dual rights in that it required those individuals
with dual seniority to exercise their highest seniority of either the
SCL or RF&P roster. By his own admission, Cunnane's general com-
mittee represented no employees with dual rights. Cunnane argues
that he has standing because if a former SCL employee occupies
improperly a seniority slot to which a former RF&P employee is enti-
tled, it aggrieves all former RF&P employees who are junior to that
slot. However, in this action Cunnane is not challenging the propriety
of the UTU president's ruling--he claims only that the UTU vice
president failed to implement it. Because he failed to make a showing
of how he is injured by the alleged failure to implement the ruling,
there is no case or controversy and summary judgment on the basis
of lack of standing was appropriate.

For these reasons, we affirm the district court's order granting sum-
mary judgment to UTU. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED

                    3